 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROSEANN RITCHISON O/B/O L.R.R. ,                  No. 2:19-cv-00602 AC
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17
            Plaintiff, who is proceeding pro se in this action, filed a complaint on April 8, 2019. ECF
18
     No. 1. On April 11, 2019, this court issued an order granting plaintiff leave to proceed in forma
19
     pauperis and ordering plaintiff, within 14 days, to submit to the United States Marshal a
20
     completed summons and copies of the complaint, and to file with the court a statement certifying
21
     such submission. ECF No. 3. This deadline has long passed, and the United States Marshal has
22
     not received the required documents, nor has plaintiff filed a certificate of their submission.
23
            Local Rule 110 provides that failure to comply with court orders or the Local Rules “may
24
     be grounds for imposition of any and all sanctions authorized by statute or Rule or within the
25
     inherent power of the Court.”
26
            Accordingly, IT IS HEREBY ORDERED that:
27
        1. Plaintiff is Ordered to Show Cause, in writing, no later than September 4, 2019, why this
28
                                                        1
 1         action should not be dismissed for failure to prosecute;
 2      2. Plaintiff’s filing of a statement certifying that she has submitted to the United States
 3         Marshal a completed summons and copies of the complaint will be deemed good cause
 4         and will discharge this order; and
 5      3. If plaintiff fails to comply with this order, the case will be dismissed.
 6         IT IS SO ORDERED.
 7   DATED: August 22, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
